 



EXHIBIT 10.1
(Bank Atlantic Logo) [g07283g07283e01.gif]
     BANKATLANTIC, and its agents, officers, directors, employees, predecessors,
subsidiaries, affiliates, parent, assigns and successors, are hereinafter
collectively referred to as “Employer”.
     Jay Fuchs, his heirs, successors and assigns are hereinafter referred to as
“Employee”. The “Termination of Employment Date” shall be defined as the date
this Agreement becomes effective plus the seven (7) day revocation period.
     WHEREAS, Employee desires to compromise, finally settle, and fully release
any and all actual or potential claims including those related to Employee’s
employment and termination of employment that Employee in any capacity may have
or claim to have against Employer.
     WHEREAS, Employee acknowledges that Employee is waiving his rights or
claims only in exchange for consideration in addition to anything of value to
which he already is entitled.
     NOW, THEREFORE, in consideration of the foregoing and the payment of:


  a)   Separation Pay         Continuation of regular gross base compensation
(separation pay), through January 9, 2008, payable each regular pay period,
subject to all applicable taxes and withholding (including withholding with
respect to the continuation of benefits set forth in (d).     b)   Car Allowance
        You will continue to receive your auto allowance through January 9,
2008.     c)   Bonus         You will receive your 2006 bonus, payable March 9,
2007, calculated consistent with the EMC Executive Bonus Program and at the sole
discretion of the Bank.     d)   Health Insurance Coverage         Continuation
of the medical/dental/vision coverage in effect, in accordance with COBRA, until
such time that you become eligible for benefits through another employer or
through January 9, 2008, whichever is sooner. Please note however that this
continuation period will be considered as part of the 18-month COBRA period,
i.e. this combined coverage will not exceed 18 months from the last day of the
month

1



--------------------------------------------------------------------------------



 



(Bank Atlantic Logo) [g07283g07283e01.gif]

      of your Termination of Employment Date, which is defined as the date the
Agreement is executed plus the seven (7) day revocation period. Employee
understands that coverage provided under Employer’s other health and welfare
programs, including long- and short-term disability and life insurance, shall
cease as of the Termination of Employment Date, as defined above.     e)   Stock
Options         All vested stock options will receive an extended exercise
period through May 15, 2007 (pending approval of the Compensation Committee’s
approval). Additionally, all unvested stock options will be vested with a
pro-rata date of January 9, 2008 (pending approval of the Compensation
Committee’s approval).     f)   Discounted Mortgage         Any employee
discounted mortgage loan rate with BankAtlantic will remain in effect for one
year after your date of separation.     g)   Discounted Consumer Loan        
Any discounted BankAtlantic Consumer Loan rate will remain in effect for the
term of the loan.     h)   Employee Checking Account         There will be a
continuation of employee checking account classification through your separation
period. The account will then be reclassified as a regular customer account.    
i)   Discounted Safety Deposit Box         Any discounted safety deposit box
rate will remain in effect for the rental term.     j)   Neutral Employment
Reference         Employer agrees to provide Employee with employment reference
which is mutually agreeable to both parties.

     Employee agrees as follows:
     1. The recitals above are true and correct.
     2. The Employee does hereby release and discharge Employer from any and all
claims, demands or liabilities whatsoever, whether known or unknown or suspected
to exist by Employee, which Employee ever had or may now have against the
Employer, from the beginning of time to the date of this Agreement, including,
without limitation, any claims,

2



--------------------------------------------------------------------------------



 



(Bank Atlantic Logo) [g07283g07283e01.gif]
demands or liabilities in connection with Employee’s employment or termination
of employment, including wrongful termination, breach of express or implied
contract, unpaid wages, or pursuant to any federal, state, or local employment
laws, regulations, or executive orders regulating employment or prohibiting
inter alia, age, race, sex, national origin, religion, handicap, and disability
discrimination, such as the Age Discrimination in Employment Act (the “ADEA”),
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act of 1990, the Rehabilitation Act of 1973, the Florida Private Sector
Whistleblower Act, the Florida Civil Rights Act, the Fair Labor Standards Act,
the Immigration Reform and Control Act, the Family and Medical Leave Act,
Florida’s Workers Compensation Retaliation statute (Florida Statutes §440.205),
the Florida and Federal Constitutions; and any and all other federal, state, and
local laws and regulations prohibiting, without limitation, discrimination in
employment, retaliation, conspiracy, tortious or wrongful discharge, breach of
an express or implied contract, breach of a covenant of good faith and fair
dealing, intentional and/or negligent infliction of emotional distress,
defamation, misrepresentation or fraud, negligence, negligent supervision,
hiring, or retention, assault, batter, detrimental reliance, or any other
offense. This Agreement does not waive rights or claims that may arise after
this Agreement is executed.
     3. Employee acknowledges and agrees that he continues to be bound by the
Non-Solicitation Agreement signed on April 19, 2000, attached hereto as
Attachment “A”, and incorporated herein by reference.
     4. Employee acknowledges that his employment with Employer placed him in a
position of confidence and trust with the clients, customers, suppliers,
vendors, contractors and employees of Employer and/or of any joint venture,
partnership, trust or other entity in which the Employer has a direct or
indirect interest. Employee consequently agrees that it is reasonable

3



--------------------------------------------------------------------------------



 



(Bank Atlantic Logo) [g07283g07283e01.gif]
and necessary for the protection of the goodwill and business of the Employer
that Employee make the covenant contained in this paragraph, that the covenant
is a material inducement for the Employer to enter into this Agreement, and that
the covenant is given as an integral part of and incident to this Agreement.
Accordingly, Employee shall not, directly or indirectly, for a period of two
(2) years following Employee’s Termination of Employment Date, directly or
indirectly, enter into the employment of, render any services to, or otherwise
offer other assistance to or participate in or be connected with, as an officer,
director, employee, principal, agent, consultant or otherwise, Commerce
Bankcorp, BankUnited, and/or their subsidiaries or affiliates throughout the
United States. If any portion of this covenant is unenforceable because of the
scope of business, duration or geographic scope of such provision, the parties
agree that the court, making such determination, shall have the power to reduce
the scope of business, duration and/or geographic scope to the maximum
enforceable by law and, in its reduced form, such provision shall be
enforceable.
     5. Employee represents and warrants that he has not taken any documents
that contain or represent confidential information or trade secrets of the
Employer.
     6. Employee agrees never to make any disparaging, potentially damaging or
otherwise uncomplimentary statement, either written or oral, to any person,
including but not limited to, clients, customers, vendors, employees, or
financial or credit institutions, with respect to Employer or any other persons
released hereunder. Employee agrees that this non-disparagement clause is a
material term of this Agreement.
     7. Employee acknowledges that a breach of paragraphs 3, 4, 6, 10, 14 and 15
of this Agreement may give rise to irreparable injury to Employer, and that a
cause of action shall immediately accrue for damages. Employee and Employer
agree that damages sustained by such breach would be impractical or extremely
difficult to determine and, therefore, agree that such

4



--------------------------------------------------------------------------------



 



(Bank Atlantic Logo) [g07283g07283e01.gif]
damages shall be equal to $500,000.00. Employer and Employee further agree that
such damages are not intended to be, and shall not be construed as, a penalty.
Additionally, the Employer shall be entitled to a temporary, preliminary and/or
permanent injunction or any other appropriate decree of specific performance or
equitable relief from a court of competent jurisdiction in order to prevent,
prohibit or restrain any breach or violation or threatened or imminent breach or
violation of this Agreement by Employee. Employee further agrees that should his
spouse, attorneys, accountants or financial advisers take any action that would
be a breach of the confidentiality provision contained in paragraph 10 if done
by Employee, then the remedies provided in this paragraph should be applicable
to the same extent as if Employee had breached the Agreement.
     8. Employee represents and warrants that no person other than the parties
who sign this Agreement had or has any interest in the matters referred to in
this Agreement, that Employee has the sole right and exclusive authority to
execute this Agreement, and that Employee has not sold, assigned, transferred,
conveyed or otherwise disposed of any claim or demand relating to any matter
covered by this Agreement.
     9. Employee understands that Employer is under no obligation, presently or
at any time in the future, to accept Employee as an employee.
     10. Employee agrees that all matters relating to this Agreement are
strictly confidential and that Employee and his attorney shall not disclose or
disseminate any information concerning term(s) hereof to any third person(s)
except under the following conditions: (a) Employee may advise his tax attorney,
consultant, or the Internal Revenue Service that he received income as a result
of a settlement agreement relating to his employment (and Employee shall
instruct the recipient of any information not to disclose any matters relating
to this Agreement); or (b) if subpoenaed by a party to a lawsuit or ordered by a
court, Employee

5



--------------------------------------------------------------------------------



 



(Bank Atlantic Logo) [g07283g07283e01.gif]
may testify regarding the Agreement or may produce the Agreement provided that
Employee has given Employer sufficient notice to assert any objections prior to
his appearance at a deposition, the return of a subpoena, or the entry of a
court order. Employee agrees to waive any objection to Employer’s requesting
that the document production or testimony be done in camera and under seal. Any
disclosure or dissemination by Employee other than as described above will be
regarded as a breach of this Agreement and a cause of action shall immediately
accrue for damages, including, but not limited to, the amount paid to Employee
under this Agreement.
     11. Employee acknowledges and agrees that the prevailing party shall be
entitled to any attorney’s fees and court costs incurred in enforcing this
Agreement or in defending any claim (except claims under the ADEA) brought in
violation hereof.
     12. Employee acknowledges and agrees that no consideration other than as
provided for by this Agreement will be paid by Employer.
     13. Employee fully understands that if any fact with respect to which this
Agreement is executed is found hereafter to be different from the facts Employee
now believes to be true, he expressly accepts and assumes the risk of such
possible difference in fact and agrees that this Agreement shall be effective
notwithstanding such difference in fact.
     14. Employee agrees, that he will immediately deliver or cause to be
delivered to Employer any and all books, notebooks, financial statements,
passwords, codes, computer system passwords and codes, manuals, cellular
telephones, computers, palm pilots, software, hardware, corporate credit cards,
keys, electronic beeper or other electronic device, data and other documents and
materials in his possession or control relating to Employer’s confidential
information or trade secrets, or which is otherwise the property of Employer.
Employee agrees that he shall not access, or attempt to access, by any means,
any of the Employer’s computer

6



--------------------------------------------------------------------------------



 



(Bank Atlantic Logo) [g07283g07283e01.gif]
systems. The term “confidential information” shall include, but not be limited
to, investigative files, trade secrets, customers, financial, commercial and/or
proprietary information.
     15. Employee agrees that he shall not disclose, cause to be disclosed, or
disseminate to any third party, including Employee’s prospective or future
employers, any of Employer’s confidential information as defined in paragraph
14, unless required by law, rule or regulation. Employee acknowledges that
confidential information is a legitimate business interest that Employer seeks
to protect.
     16. Employee and Employer acknowledge that the cash payments provided under
this Agreement are taxable compensation and will be reported on Employee’s Form
W-2 for the year of payment. In addition, Employee and Employer acknowledge that
all other payments and benefits provided under this Agreement that are required
pursuant to the Internal Revenue Code to be treated as taxable compensation also
will be reported on Employee’s Form W-2 for the year the payment or benefit is
provided.
     17. Pursuant to the provisions of the Older Workers Benefit Protection Act
(OWBPA), which applies to Employee’s waiver of rights under the Age
Discrimination in Employment Act, Employee has a period of twenty-one (21) days
within which to consider whether to execute this Agreement. Employee agrees that
if he does not execute this Agreement within the twenty-one (21) day period, the
Agreement will be void. Also pursuant to the OWBPA, Employee may revoke the
Agreement within seven (7) days of its execution. It is specifically understood
that this Agreement shall not become effective or enforceable until the
seven-day revocation period has expired. Consideration for this Agreement will
not be paid until the end of the seven-day revocation period.
     18. Employee acknowledges that, pursuant to the OWBPA, Employer advised
Employee, in writing, to consult with an attorney prior to executing this
Agreement.

7



--------------------------------------------------------------------------------



 



(Bank Atlantic Logo) [g07283g07283e01.gif]
     19. This Agreement does not constitute an admission of a violation or any
law, order, regulation, or enactment, or of wrongdoing of any kind by Employer
and is entered into by the parties solely to end any controversy between them.
     20. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Florida, both substantive and remedial.
The failure of any provision of this Agreement shall in no manner affect the
right to enforce the same, and the waiver by any party of any breach of any
provision of this Agreement shall not be construed to be a waiver of such party
of any succeeding breach of such provision or a waiver by such party of any
breach of any other provision.
     21. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.
     22. This Agreement represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and there
are no promises, agreements, conditions, undertakings, warranties, or
representations, whether written or oral, express or implied, between the
parties other than as set forth herein, except for the Non-Solicitation
Agreement executed on April 19, 2000 and incorporated herein by reference. This
Agreement cannot be amended, supplemented, or modified except by an instrument
in writing signed by the parties against whom enforcement of such amendment,
supplement, or modification is sought.
     23. EMPLOYEE FURTHER STATES THAT HE HAS CAREFULLY READ THIS AGREEMENT, IT
HAS BEEN FULLY EXPLAINED TO HIM, THAT HE HAS HAD THE OPPORTUNITY TO HAVE IT
REVIEWED BY AN ATTORNEY, AND THAT HE FULLY UNDERSTANDS ITS FINAL AND BINDING
EFFECT, AND THAT THE ONLY PROMISES MADE TO HIM TO SIGN THE AGREEMENT ARE THOSE

8



--------------------------------------------------------------------------------



 



(Bank Atlantic Logo) [g07283g07283e01.gif]
STATED IN THE AGREEMENT, AND THAT EMPLOYEE IS SIGNING THIS AGREEMENT VOLUNTARILY
WITH THE FULL INTENT OF RELEASING EMPLOYER OF ALL CLAIMS.
     Executed this 9th day of February, 2007, at                          

                  By:   /s/ Jay Fuchs         Jay Fuchs               
BankAtlantic
Employer
      By:   /s/ Susan D. McGregor         Name:   Susan D. McGregor       
Title:   EVP — Human Resources     

             
STATE OF FLORIDA
    )
)     SS:
COUNTY OF Broward
    )      

     The foregoing instrument was acknowledged before me this 9th day of
February, 2007, by Jay R.
Fuchs, who is personally known to me or who has produced a driver’s license as
identification and who did (did not) take an oath.

                                             
                                             
Print or Stamp Name:
Notary Public, State of Florida at Large
Commission No.:
My Commission Expires:

9